Citation Nr: 0534439	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to service-
connected pulmonary tuberculosis, status post right upper 
lobectomy.  


REPRESENTATION

Appellant represented by:  Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from December 1949 to 
March 1953, from October 1954 to May 1964, and from January 
1966 to March 1967.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2004, when the claim for service connection 
for COPD was reopened but denied on the merits.  In October 
2005 the United States Court of Appeals for Veterans Claims 
(CAVC) vacated that part of the July 2004 decision which 
denied service connection on the merits and remanded the case 
for development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

REMAND

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran has not 
yet been provided with a VCAA notice letter which 
specifically addresses the fourth element (i.e., requesting 
or telling him to provide any evidence in his possession 
pertaining to his claim).  This should be done.

The veteran underwent a right upper lobectomy and was treated 
for tuberculosis from 1963 through 1967.  He is service 
connected for pulmonary tuberculosis, status post right upper 
lobectomy (rated as 30 percent since 1974).  Service medical 
records do not reflect the presence of COPD.

Following a February 2001 outpatient visit, a VA physician 
stated that the veteran had "tuberculosis in the past and 
has had a left upper lobectomy which is aggravating his 
current underlying pulmonary problem."  Yet following an 
August 2001 examination, a different VA physician concluded 
that any relationship between the veteran's current COPD and 
service-connected tuberculosis condition "would be purely 
speculative."  

An October 2005 Joint Remand found the August 2001 report 
inadequate because the examiner did not specifically consider 
the February 2001 treatment entry or opine about whether the 
veteran's COPD was aggravated by his service-connected 
tuberculosis.  A new examination and etiology opinion is 
necessary.

Accordingly, the Board remands for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claim, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, 
invite him to submit all pertinent 
evidence in his possession pertaining to 
the claim. 

2.  Schedule the veteran for a VA 
examination.  Ask the examiner to review 
the claims folder, perform any tests 
deemed necessary, and answer the 
following questions:

a.  Does the veteran currently have 
COPD?  If so, is it at least as 
likely as not (probability of at 
least 50 percent) that this 
condition had its onset during his 
active duty?

b.  If the veteran current has COPD 
which did not have its onset during 
his active duty, is it at least as 
likely as not that it is secondary 
to or being aggravated by his 
service-connected pulmonary 
tuberculosis, status post right 
upper lobectomy?  If aggravated, 
describe the degree of aggravation 
in as objective terms as possible.  
In answering this question, please 
consider and comment on the February 
2001 VA outpatient entry in which a 
VA physician stated that the veteran 
had "tuberculosis in the past and 
has had a left upper lobectomy which 
is aggravating his current 
underlying pulmonary problem."  
What are the reasons you agree or 
disagree with this statement?  

3.  Thereafter, readjudicate the claim on 
appeal.  If it remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case 
discussing all pertinent legal authority 
and summarizing the evidence.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The veteran may submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
All remands require expeditious handling.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

